     Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 1 of 47


 1   ROBERT S. SHWARTS (STATE BAR NO. 196803)
     rshwarts@orrick.com
 2   CATHERINE Y. LUI (STATE BAR NO. 239648)
     clui@orrick.com
 3   NATHAN SHAFFER (STATE BAR NO. 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     Attorneys for Plaintiff
 8   ExamWorks, LLC
 9
                                     UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12

13   EXAMWORKS, LLC, a Delaware limited               Case No. 2:20-CV-00920-KJM-DB
     liability company,
14                                                    STIPULATION FOR PERMANENT
                        Plaintiff,                    INJUNCTION AND ENTRY OF
15
                                                      JUDGMENT AS TO DEFENDANT
              v.
16                                                    PAMELLA TEJADA; ORDER
     TODD BALDINI, an individual, ABYGAIL
17   BIRD, an individual, LAWRENCE STUART            Judge:   Hon. Kimberly J. Mueller
     GIRARD, an individual, PAMELLA TEJADA,
18   an individual, ROE CORPORATION, and
     DOES 1 through 10,
19
                        Defendants.
20

21

22

23

24

25

26

27

28
     4158-4619-4986                                                   CASE NO. 2:20-CV-00920-KJM-DB
                                                              STIP. PERMANENT INJUNCTION & JUDGMENT
     Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 2 of 47


 1             Plaintiff ExamWorks LLC and Defendant Pamella Tejada (collectively the “Parties”)
 2   hereby stipulate as follows:
 3             ExamWorks contends that Defendant misappropriated confidential information and trade
 4   secrets as alleged in the Complaint in this action (ECF No. 1) and set forth in briefing in support
 5   of injunctive relief (ECF Nos. 4–6, 21, 27, 39, 54, 57).
 6             Defendant adamantly denies each of ExamWorks’ contentions and allegations and
 7   disclaims any wrongdoing whatsoever.
 8             Notwithstanding Defendant’s denial, to avoid further litigation, Defendant consents to an
 9   order for entry of permanent injunction as follows:
10             1.     Defendant and all persons in active concert or participation with her are hereby
11   enjoined from acquiring, accessing, disclosing, or using, or attempting to acquire, access,
12   disclose, or use any trade secrets or confidential information of ExamWorks, or derivatives
13   thereof, as described in the complaint in this action, including, but not limited to, any documents
14   that discuss, forward, reference, or incorporate the trade secrets or confidential information of
15   ExamWorks. For purposes of this order, the legal definition of “trade secret” is all nonpublic
16   “forms and types of financial, business, scientific, technical, economic, or engineering
17   information, including patterns, plans, compilations, program devices, formulas, designs,
18   prototypes, methods, techniques, processes, procedures, programs, or codes, whether tangible or
19   intangible, and whether or how stored, compiled, or memorialized physically, electronically,
20   graphically, photographically, or in writing.” See 18 U.S.C. § 1839(3). For purposes of this
21   order, “confidential information” means all other information belonging to or otherwise relating
22   to the business of ExamWorks or its affiliates which is not generally known.
23             2.     Defendant and all persons in active concert or participation with her are ordered to
24   return, without delay, all ExamWorks trade secrets and confidential information in their
25   possession, custody, or control to the office of counsel for ExamWorks (Catherine Lui, Orrick,
26   Herrington & Sutcliffe LLP, 400 Capitol Mall # 3000, Sacramento, CA 95814) to the extent there
27   are materials not already turned over to the ExamWorks or a forensic expert working on
28   ExamWorks’ behalf.
     4158-4619-4986                                                         CASE NO. 2:20-CV-00920-KJM-DB
                                                       1
                                                                    STIP. PERMANENT INJUNCTION & JUDGMENT
     Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 3 of 47


 1             3.     For the period of three (3) years beginning from May 4, 2020, Defendant is hereby
 2   enjoined from conducting business with or soliciting any of the entities or individuals identified
 3   in Exhibit 1, attached hereto, as to any services in the Medical Evaluation Business. Medical
 4   Evaluation Business shall include the following “medical legal” services: Qualified Medical
 5   Evaluations, Agreed Medical Evaluations, Bill Review, Independent Medical Evaluations,
 6   Subsequent Injury Benefit Trust Fund medical evaluations, Life Care Plans, Nurse Review, and
 7   peer review.
 8             4.     This Court retains continuing jurisdiction for purposes of enforcement of the
 9   judgment and to issue such orders, modification, and awards for damages, costs, and fees as the
10   Court deems appropriate.
11             The Court finds that there is no just reason for delay in entering this Permanent Injunction
12   and Judgment and, pursuant to Federal Rule of Civil Procedure 54, the Court directs immediate
13   entry of this Permanent Injunction and Judgment against Defendant Pamella Tejada.
14             SO STIPULATED.
15   Dated: January 20, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP
16
                                                        By:    /s/ Robert S. Shwarts
17                                                                     ROBERT S. SHWARTS
                                                                         Attorneys for Plaintiff
18                                                                         ExamWorks, LLC
19
     Dated: January 20, 2021                            DOWNEY BRAND LLP
20

21                                                      By:    /s/ Annie S. Amaral
22                                                                       ANNIE S. AMARAL
                                                               Attorneys for Defendant Pamella Tejada
23

24
      IT IS SO ORDERED.
25    Dated: March 24, 2021.
26                                                     __________________________________
                                                       HON. KIMBERLY J. MUELLER
27
                                                       CHIEF UNITED STATES DISTRICT JUDGE
28
     4158-4619-4986                                                          CASE NO. 2:20-CV-00920-KJM-DB
                                                        2
                                                                     STIP. PERMANENT INJUNCTION & JUDGMENT
Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 4 of 47




         EXHIBIT 1
  to Stipulated Permanent
       Injunction and
      Proposed Order
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 5 of 47

AAA - CA Diamond Bar
AAA - CA Valencia
AAA - CO Colorado Springs
AAA - NV Las Vegas
AAA - TX Irving
Aarvig & Associates - CA Redlands
Abbi, Gaurav
Abitbol, Jean-Jacques
ABOGADO GOMEZ
Abramson Smith Waldsmith, LLP - CA San Francisco
AC Transit - Office of the General Counsel - CA Oakland
AC Transit Retirement System - CA Oakland.
Acker & Whipple - CA Los Angeles
Acosta Law Office
Addes, Irina
AdminSure, Inc. - CA Ontario
Adventist Risk Management
AIG - CA San Diego
AIG - GA Alpharetta
AIG - NV Las Vegas
AIG Claims, Inc. - AZ Phoenix
AIG Domestic Claims - CA Costa Mesa
AIG Domestic Claims - CA San Diego
AIG Worldsource - TX Dallas
AIMS - CA Fresno
AIMS - CA Santa Clarita
Ajir, Farroukh
Akhavan Law Group
Akulian, Ninnis & Cribbs
Alameda-Contra Costa Transit District - CA Oakland
Alberstone, Cary
Albert & Mackenzie - CA Agoura Hills (Guard Staff Counsel)
Albert & MacKenzie - CA Concord
Albucher, Ronald
Alderman & Hilgers, LLP - CA Los Angeles
Alexakis (Corp.), Peter
Alexander & Associates, PLC - CA Bakersfield
Alford, Jeff
Aliabadi, Hamidreza
Alice A. Strombom - Sacramento
Align Claim Services - CA San Diego
Allegiance Law
Allen, Ann
Allen, Glaessner, Hazelwood & Werth, LLP. - CA San Francisco
Allianz Resolution - CA Petaluma
Allianz Resolution Management - CA Petaluma
Allstate - AL Birmingham (Med Pay)
Allstate - AZ Chandler (Grand Canyon MCO)
Allstate - AZ Chandler (Salt River MCO)
Allstate - CA Corona
Allstate - CA Diamond Bar
Allstate - CA Fresno
Allstate - CA Livermore
Allstate - CA Roseville
Allstate - CA San Diego
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 6 of 47

Allstate - CA Stockton
Allstate - CA Torrance
Allstate - CA Woodland Hills
Allstate - CalDesert MCO - AZ Chandler
Allstate - Camelback MCO - AZ Chandler
Allstate - CO Englewood
Allstate - Diamond Back MCO - AZ Chandler
Allstate - FL St Petersburg
Allstate - Med Central Birmingham MCO - AL Birmingham
Allstate - MI Farmington Hills
Allstate - MI Farmington Hills (Staff Counsel)
Allstate - MI Flint (Staff Counsel)
Allstate - NV Henderson
Allstate - OH Columbus
Allstate - TX Dallas
Allstate - TX Dallas (Special Investigations)
Allstate - TX Houston
Allstate - TX Irving
Allstate - TX San Antonio
Allstate / Susan L. Florence - TX Dallas
Alpers Law Group - CA Alpos
Alpers Law Group, Inc.
Alschuler & Alschuler, Inc.
Altman, Lunche & Blitstein - CA Encino
AMBR - CA Redding
Ambrose, Joseph
American Equity Underwriters, Inc - LA Metairie
American Family Insurance - CO Englewood
American Family Insurance - NV Las Vegas (Staff Counsel)
Ameriprise Auto & Home Insurance - AZ Phoenix
Amerisure Companies - MI Farmington Hills
AmeriTrust Group - AZ Scottsdale
Amica Insurance - CA Petaluma
Amica Insurance Company - RI Providence
Amica Mutual Insurance Company
Amin, Nirav
Amos, Dittrich & Ushana
AmTrust North America - CA Concord
AmTrust North America - NH Nashua
Anderson & Johnson
Anderson & Johnson - CA Sacramento
Anderson, Jim
Anderson, McPharlin & Conners LLP - CA Los Angeles
Anderson, Paul
Anderson, Scott
Anderton & Associates - NV Las Vegas
Andrew J. Kopp
Angelo, Kilday & Kilduff - CA Sacramento
Ann Marie DeFelice Law Offices - CA Rancho Cordova
Ansel, Robert
Anselmi & Mierzejewski - MI Bloomfield Hills
Anthony T. Schneider Law Offices - CA Newport Beach
Anthony, Michael
Anton, Steven
Appel & Appel - CA Walnut Creek
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 7 of 47

Applied Risk Services - NE Omaha
Aptekar, Robert
Apuna-Grummer, Dorajane
Arata, Swingle, Sodhi & Van Egmond - CA Modesto
Armijo & Garcia - CA Los Angeles
Armijo & Garcia - CA San Francisco
Armstrong Law Offices
Arora, Ripu
ARSHAKYAN LAW FIRM, P.C.
Arthofer & Tonkin - CA Redding
Arthur Csillag Law Offices - CA Burbank
Arturo L. Nieto
Asaikar, Shailesh
Asvar Law, APC
Athanassious, Christian
Athens Administrators - CA Concord
Atkin Winner & Sherrod - NV Las Vegas
Attorney Gilbert Fisher
Aubain & Guevara, A Law Corporation
Auto Owners Insurance Company - MI Lansing (PIP)
Automobile Club of Southern California - CA Diamond Bar
Avizent - NV Henderson
Azevedo, Arthur
B & D Law Group - CA Los Angeles
Backus, Carranza & Burden - NV Las Vegas
Bagby, Ramon
Bailey, Joselyn
Baird, Robert
Baldini, Billie
Banafsheh, Danesh & Javid - CA Beverly Hills
Banker's Hill Law Firm, A.P.C.
Barbara Kumetz Law Office
Barber & Bauermeister CA Santa Ana
Barcohana, Babak
Bardsley, Benedict + Cholden, LLP - PA Philadelphia
Baringoldz, Gregg
Barkhordarian Law Firm, PC
Baroumand Shamsaldini, Fardad
Barrister Law Group
Barry Law Group
Barry, N. Nichole
Bassett, Discoe, McMains & Kargozar - CA Santa Ana
Batchelder & Associates
Bates, Winter & Associates LLP - CA Roseville
Baum, David
Bauman, Loewe,Witt & Maxwell - CA Las Vegas
Baziak & Steevens, APC
Beck, David, A Professional Corporation
Becker, Steven
Bederman , S. Samuel
Belal Hamideh Law
Bellinger, Raye
Bellomo, Anthony
Belzer, John
Bender & Gritz
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 8 of 47

Bennett, Samuelsen, Reynolds, Allard, Cowperthwaite & Gelini - CA Alam
Bentley & More, LLP
Bentley and More, LLP
Berger & Michelena
Berkes Crane et al LLP - CA Los Angeles
Berkley Human Services - MN Minneapolis
Berkowitz & Cohen
Berkowitz, Alan
Berman, Andrew
Berman, Berman, Berman, Schneider & Lowary, LLP - CA Los Angeles
Berman, Berman, Berman, Schneider & Lowary, LLP - CA Riverside
Bernstein, Allan
Berry, Smith & Bartell
Berry, Smith & Bartell, a Professional Law Corporation
Berry, Smith & Bartell, APC
Berta (SSN), Scott
Bertrand, Fox & Elliot - CA San Francisco
Besses, Gerald
Best, Best & Krieger LLP - CA Sacramento
Bestard, Edward
Bhatia, Perminder
Bhattacharyya, Alok
BHHC - CA San Francisco
Biesty, Garretty & Wagner - CA Los Angeles
Bigelow, Jamie
Bigonger & Bigonger
Bill Landsiedel Law Office - CA Laguna Hills
Bishop Barry Drath - CA Emeryville
Blakewell, Richard
Bledsoe, Diestel, et al. - CA San Francisco
Bloink, Jacqueline
Blomberg, Benson & Garrett, Inc. - CA Rancho Cucamonga
Bloom, Michael
Blumlein, Steven
Bonetati & Soble, Inc. - CA Santa Ana
Boni, Brian
Bonnie R. Moss and Associates - CA San Diego
Boornazian, Jensen & Garthe - CA Oakland
Borah & Shaffer - CA Cupertino
Bordin Semmer LLP - CA Los Angeles
Borges & Associates
Borok, Michael
Borrego Law Corporation
Borton Petrini, LLP - CA Bakersfield
Borton Petrini, LLP - CA Fresno
Borton Petrini, LLP - CA Los Angeles
Borton Petrini, LLP - CA Rancho Corodova
Borton Petrini, LLP - CA Redlands
Borton Petrini, LLP - CA San Diego
Borton Petrini, LLP - CA San Jose
Borton Petrini, LLP - CA San Rafael
Borton Petrini, LLP - CA Seal Beach
Bosquez & Siemens
Bosquez Siemens - CA Fresno
Bost II, Frederic
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 9 of 47

Bowen, J. Thomas
Bowman and Brooke - CA Torrance
Boxer & Gerson
Boxer & Gerson, LLP
Boxer & Gerson, LLP - CA Oakland
Boxer Gerson
Brackett, Bess
Bradford & Barthel - CA Fresno
Bradford & Barthel - CA Redding
Bradford & Barthel - CA Walnut Creek
Bradford & Barthel Law Offices - CA San Diego
Bradley & Gmelich - CA Glendale
Brandley and Gmelich - CA Glendale
Brar, Sukhjit
Brayton Purcell LLP
Bremer, Whyte, Brown & O'Meara, LLP - CA Newport Beach
Bremer, Whyte, Brown & O'Meara, LLP - CA Oakland
Bremer, Whyte, Brown & O'Meara, LLP - CA Woodland Hills
Bremer, Whyte, Brown & O'Meara, LLP - NV Reno
Bremner, Luke
Brian Charter Law Office - CA Sacramento
Brian J. Thornton, A Law Corporation - CA Hayward
Brian P. Smith & Associates - CA Cerritos
Brian Thornton A Law Corporation
Brien, Heather
Brisbee & Stockton LLC
Bristol West Insurance Group - MI Novi
Broadspire - NV Las Vegas - Desert Inn Rd
Broadspire - TX Dallas
Brody, Gerald
Bronshvag, Michael
Brooks, Andrew
Brown and Goodkin - CA Westlake
Brown, Bonn & Friedman, LLP - CA Santa Ana
Bullard, Brown & Beal LLP - CA Fullerton
Bullivant Houser Bailey - CA San Fransico
Burnham & Brown - CA Oakland
Burnham Brown - NV Reno
Burres, Steven
Butler Viadro, LLP
Butler, Michael
Butts & Johnson
Butts & Johnson - CA San Jose
CA Correctional Healthcare Services - CA Elk Grove
CA Dept of Unemployment State Appeals Board - CA Sacramento
Cabral Law Group
Cahill Law Office
Cahill Law Offices - CA Van Nuys
Cahill, Edward
Calderone, Rocco
Calendo, Puckett, et al. - CA Glendale
California Casualty - KS Shawnee Mission
California Department of Consumer Affairs - CA Sacramento
California Department of Veterans Affairs - CA Sacramento
California Highway Patrol - CA Sacramento
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 10 of 47

California Insurance Guarantee Association - CA Glendale
California Trial Law Group, PC,, formerly Kaludi Insdorf Law Group, LLP
CalPERS - CA Sacramento (Benefit Services)
CalPERS - CA Sacramento (Human Resources)
CalSTRS - CA West Sacramento
CalTrans - CA Los Angeles
CalTrans - CA Oakland
CalTrans - CA Sacramento
CalTrans - CA San Diego
Canelo, Wallace, Padron & Mackie Professional Corporation
Canlas Law Group
Canlas Law Group APLC
Cantrell, Green, A Professional Corporation
Cantrell, Green, Pekich, Cruz & McCort
Capital Insurance Group - CA Monterey
Carbone, Smoke, & Koyama - CA Fresno
Carbone, Smoke, & Koyama - CA Oakland
Carbone, Smoke, & Koyama - CA Sacramento
Carbone, Smoke, & Koyama - CA San Jose
Carbone, Smoke, & Koyama - CA Stockton
Carcione, Cattermole, Dolinski, et al.
Carcione, Cattermole, et al. - CA Redwood City
Carey, Benjamin
Carlish, Ronald
Carmen Ulibarri Law Offices - CA Los Angeles
Caronna, Johnson & Zamora, LLP
Carstens, Scott
Carter Law Center
Carty Law Office
Casey Gerry Schenk Francavilla Blatt & Penfield LLP - CA San Diego
Casey Law Group - CA Los Gatos
Cass, Paulette
Castillo & Associates
Catherine Walsh Law Office - CA Concord
CCMSI - AZ Scottsdale
CCMSI - CA Irvine
CCMSI - CO Greenwood Village
Central Valley Injured Worker Legal Clinic
Central Valley Injured Worker Legal Clinic, Inc
Cervantes Hodges Law Firm
Cervantes Hodges Law Firm - CA Santa Ana
Cesari, Werner & Moriarty - CA Daly City
Cesari, Werner & Moriarty - CA San Francisco
Chad Kimble, P.C.
Chain Cohn Stiles
Chain Cohn Stiles - CA Bakersfield
Chalk Law Office
Chaplan, Ronald
Chapman, Glucksman, Dean & Roeb - CA Los Angeles
Char, David
Chartis - GA Alpharetta
Chavez Legal Group - CA Orange
Chen, Hamilton
Chen, WeiChin
Cheng, Wayne
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 11 of 47

Cheung, Sunny
Chin Law Group
Chin Law Group - CA Los Angeles
Cholakian & Associates - CA South San Francisco
Christensen Hsu Sipes LLP - CA Torrance
Christensen Hsu Sipes, LLC - CA Sacramento
Christina Lopez Law Office - CA Concord
Christine T. Nelson Law Office - CA Thousan Oaks
Christopher Ramsey Law Office - CA Playa Del Rey
Chubb Group - IL Chicago
Chubb Group of Insurance Companies - CA Los Angeles
Chubb Insurance - CA
Chun, Keolanui
Ciepiela, Michael
CIG - CA Visalia
CIG Claims Services - CA Bakersfield
CIGA - CA Glendale
Citizens Insurance - MI Howell
City & County of Honolulu - HI Honolulu
City & County of San Francisco, WC Division - CA San Francisco
City of Citrus Heights - CA Citrus Heights
City of Daly City - CA Daly City
City of Fresno Retirement System - CA Fresno
City of Glendale - CA Glendale
City of Glendale PI Cases - CA Glendale
City of Hayward Human Resourse Dept - CA Hayward
City of Irwindale - CA Irwindale
City of Long Beach - CA Long Beach
City of Los Angeles - CA Los Angeles
City of Los Angeles - Personnel Department - CA Los Angeles
City of Modesto - Risk Management - CA Modesto
City of Montclair - CA Montclair
City of Newark - CA Newark
City of Redding - CA Redding
City of Richmond - CA Richmond
City of San Diego - CA San Diego
City of San Jose - Retirement Services - CA San Jose
City of Santa Rosa Attorney's Office - CA Santa Rosa
City of Stockton - CA Stockton
City of Vallejo - City Attorney - CA Vallejo
ClaimQuest - CA Walnut
Claims Management, Inc. - CA Roseville
Clapp, Moroney, Vucinich, Beeman & Scheley - CA Pleasanton
Clapp, Moroney, Vucinich, Beeman & Scheley - CA San Bruno
Clark Hill LLP - CA Los Angeles
Clark Hill LLP - CA San Francisco
Cleidin Z. Atanous Law Office - CA Fullerton
Cleveland & Metz
Clinton & Clinton - CA Long Beach
CNA - CA Brea
Coblentz, Patch, Duffy & Bass - CA San Francisco
Coddington, Hicks & Danforth - CA Redwood
Coe, Jeffrey
Cohen, M. Joshua
Cohen, Steven
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 12 of 47

Cole - Wathen - Leid - Hall P.C. - WA Seattle
Cole Huber LLP - CA Ontario
Cole, Fishe, Cole & O'Keefe
Cole, Fisher, Cole & O'Keefe
Cole, James
Cole, Sophie
Coleman Jr., James
Collier Law Firm - CA San Francisco
Collier, E. Scott
Colman Law Group LLP - CA Glendale
Colman Law Group LLP - CA Irvine
CONNECT, powered by American Family Insurance - WI De Pere
Constitution State Services, LLC - CA Sacramento
Contra Costa County Risk Management - CA Martinez
Contra Costa County Schools Insurance Group - CA Pleasant Hill
Contract Claims Services, Inc.
Cook & Gushi P.C.
Cook & Gushi Professional Corporation
Cooper & Scully - CA San Francisco
CorVel - CA Sacramento
Costa, Melinda
Cota, Christopher
Cottrell Jr, William
Coughlin Betke - MA Boston
County Counsel, Kern County - CA Bakersfield
County Counsel, Riverside County - CA Riverside
County Counsel, San Joaquin County - CA Stockton
County Counsel, San Mateo County - CA Redwood City
County of Fresno - District Attorney Office - CA Fresno
County of Napa - CA Napa
County of Riverside - Workers' Compensation - CA Riverside
County of San Bernardino. - CA San Bernardino
County of San Mateo - CA Redwood City
Courdy, Ryan
Cowdrey Jenkins, LLP - CA Camarillo
Cox, II, Emmett
Cozen O’Connor - CA Los Angeles
Craig A. Holtz Law Offices - CA Glendale
Crawford & Company - CA Fresno
Crawford & Company - CA Rancho Cucamonga
Crawford & Company - CA Sacramento
Crum & Forster - MI Southfield
CSAA Insurance Exchange - CA Oakland
CSAA Insurance Exchange - NV Las Vegas
Cummings, Christopher
CUNNINGHAM & MCLEAN
Curran Jr, William
Curriden & Clayson - NV Las Vegas
Curry Jr. , Roy
Curtis E. Allen Law Office - CA Redwood City
Curtis Legal Group - CA Modesto
Curtis Legal Group - CA Sacramento
Custard Insurance Adjusters - CA Citrus Heights
Cynthia C. Jamison, C.F.L.S. - CA Roseville
Dahodwala, Mufaddal
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 13 of 47

Daley & Heft - CA Solana Beach
Dalili, Nooshin
D'Amico, Daniel
Dan D. Endoso & Associates Law Offices - CA Fresno
Daniel R. Jacobs Law Office - CA Irvine
Danisa, Olumide
Danyal Roodbari Law Offices - CA Long Beach
Darakjian, Hrair
d'Arc, Brent
Darlene Rohr Law Offices - CA Poway
Davey (Inc.), Randy
David A. Kizer Law Offices - CA Berkeley
David Berns Law Office - CA Woodland Hills
David S. Perrine Law Offices - CA Redding
Davis, Brian
De Ita & Lowe
Dean, Bonnie
Delfino Green & Green
Delfino, Madden, O'Malley, Coyle & Koewler LLO - CA Sacramento
Dell, Stephen
DeMaria Law Firm - CA Fresno
Demler, Armstrong & Rowland - CA Long Beach
Demler, Armstrong & Rowland - CA Walnut Creek
Demler, Armstrong and Rowland - CA San Francisco
Dennis K. Thomas - CA Huntington Beach
Department of Social Services - CA Sacramento
Dholakia & Associates
Dial & Associates PC
Diaz, Rodney
DiBello, Kim
Dick & Wagner LLP - CA Sacramento
Dickey, III, James
Diederich & Associates - CA Diamond Bar
Diederich & Associates - CA Glendale
Diederich & Associates - CA Redlands
Diederich & Associates - CA San Diego.
Diefer Law Group, PC
Diep Nguyen Law Office
Diepenbrock & Cotter - CA Sacramento
Dietz, Gilmor & Chazen - CA Gold River
Dillingham, Michael
DiMarco Araujo & Montevideo
DiMarco, Araujo & Montevideo
Dini & Paoletti
DiPerna, Costanzo
Director of Policy Implementation
Disability Management Consultants - PA West Chester
Dixon & Daley, LLP - CA Santa Fe Springs
Djalilian, Hamid
Donahue Davies - CA Folsom
Donahue Davies LLP - CA Sacramento
Donahue, Joseph
Donatto, Keith
Donatto, Keith (NEW)
Dordulian Law Group
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 14 of 47

Dordulian Law Group - CA Glendale
Douglas G. MacKay - CA Rancho Cordova
Douglas Jaffe Law Office - CA Sacramento
Drasin, Yee & Santiago
DTRIC - HI Honolulu
Dublin, Arthur
Duffner, David
Dugan & Rader
Dummit, Buchholz & Trapp - CA Los Angeles
DuRard, McKenna & Borg
Durrani, Timur
Dwayne S. Beck & Associates - CA Riverside
Dykema Gossett PLLC - CA Los Angeles
Dyki, Latra, Brauckmuller, Ross, Allen & Russaw - MI Troy
Dykman Law Firm
E.P. Legal Services, Inc., Pisano, Steven
EARL M. HYMAN, ATTORNEY AT LAW
Eason & Tambornini - CA Sacramento
Eason & Tambornini, A Law Corporation
Eason & Tambornini, ALC
Eaton, Mark
Edata Services US, LLC
Edington, Jr. , Henry
Edward J. Singer Law Offices - CA Los Angeles
Edward R. Ortega, A Law Corporation
Edwards, Russell
Edwin K. Stone, Attorney at Law
Edwin R. Bridges, Inc.
Ehritt, Timothy
Eisner, Donald
El Dorado County District Attorney's office - CA Sacramento
El Monte Law Group - CA El Monte
ELCO Claims Services - CO Westminister
Elder & Berg
Elder & Berg - CA Concord
Electric Insurance - MA Beverly
Elite Claims Management - CA Temecula
Ellenhorn, Joshua
Ellis, Jonathan
Emerson Church Law - CA Fresno
Employee Justice Legal Group - CA Los Angeles
Employers - NV Henderson
Enayati, Pedram
Encompass - NJ Bridgewater
Encompass - NY Glens Falls
Enstar Group - AK Anchorage
Epps & Gilroy - CA Santa Maria
Epstein, David
Eric Anderson Law Office - CA Santa Ana
Eric M. Ellison, Attorney at Law
Ericksen Arbuthnot - CA Fresno
Ericksen, Arbuthnot, Kilduff - CA Los Angeles
Ericksen, Arbuthnot, Kilduff - CA Sacramento
Ericksen, Arbuthnot, Kilduff - CA San Jose
Erie Insurance Group (CA Cases) - PA Erie
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 15 of 47

ESIS - AZ Phoenix WC
ESIS - CA Chatsworth WC
ESIS - CA Fremont WC
ESIS - CA Woodland Hills WC
ESIS - CT Weatogue AGL
ESIS - DE Wilmington AGL
ESIS - NY Amherst WC
Espinosa, Greg
Esurance - AZ Mesa
Esurance - CA Rocklin
Esurance - TX Addison
Evans, Wieckowski, Ward & Scolffield - CA Sacramento
Everett, Dorey LLP - CA Irvine
Ezeani, Hyacinth
Faddoul, Abdo
Faegre Baker Daniels LLP - IN Indianapolis
Fait, James
Falakassa, Jonathan
Farber & Co. - CA Oakland
Farber and Company
Farhad Khojasteh Law Office - CA Alisa Viejo
Farias Legal Group
Farley, Choate & Wood - AZ Phoenix
Farmer, Case & Fedor - CA San Diego
Farmers Insurance - AZ Phoenix
Farmers Insurance - CA Los Angeles
Farmers Insurance - CA Orange (PI & Disability)
Farmers Insurance - CA Pleasanton (268994)
Farmers Insurance - HI Honolulu
Farmers Insurance - NJ Mt Laurel (Farmers)
Farmers Insurance - OK Oklahoma City
Farmers Insurance - OR Portland (Liability)
Farnsworth Law Group - CA San Rafael
Farris, Charissa
Faunce, Singer & Oatman
Federated Insurance - MN Owatonna
Fellars, Todd
Fenison, Anthony
Fenner, Carol
Fensten & Gelber
Fensten and Gelber
Fenton & Keller - CA Monterey
Ferchland Law Office
Ferguson Praet & Sherman - CA Santa Ana
Field Law Group, PC
Filanosky Jr, Charles
Fink, Richard
Finkenberg, John
Fire & Police Pension System - CA Los Angeles
Fireman's Fund - CA Sacramento (13340)
First Insurance - HI Honolulu
First Insurance Company of Hawaii - HI Honolulu
First Legal Solution APC - CA Van Nuys
Fischer, Stuart
Fishman, Ira
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 16 of 47

Flannigan, Bonnie
Fleming Law
Fletcher B. Brown Law Firm
Flinders II, Boyd
Floyd & Harrigan - CA Bakersfield
Floyd, Skeren & Kelly - CA Fresno
Floyd, Skeren & Kelly - CA Long Beach
Floyd, Skeren & Kelly - CA Pasadena
Floyd, Skeren & Kelly - CA Sacramento
Floyd, Skeren & Kelly, LLP - CA Walnut Creek
Floyd, Skeren, & Kelly - CA Orange
FLS Law Center, Rafipour Enayati, Jessica
Fluss & Williams - CA Santa Rosa
Fluss and Williams
Flyer, Brian
Flynn Restaurant Group - CA San Francisco
Flynn, Delich & Wise - CA Long Beach
Flynn, Delich & Wise - CA San Francisco
Ford & Wallach
Ford, Walker, Haggerty & Behar - CA Long Beach
Forner, Stephen
Fowler & Ball
Frailingm John
Fraix, Marcel
Franc, Daniel
Francis, Stephen
Franco Mu?oz, A Professional Corporation
Frank D. Penney Law Offices - CA Roseville
Fraser Watson and Croutch - CA Glendale
Frassetto Law - CA Oakland
Fraulob Brown, APC
Fraulob, Brown & Gowen
Frederick A. Miller & Associates - LA Metairie
Freece, Krista
Freedland, Thomas
Freeman Mathis & Gary, LLP - CA Los Angeles
Freeman Mathis & Gary, LLP - CA Roseville
Freeman Mathis & Gary, LLP - CA San Francisco
Fresno County Employees Retirement Association - CA Fresno
Freundlich, Robert
Friedenthal, Heffernan & Brown - CA Pasadena
Frost Law Offices
Fry III, Paul
Fry, Michael
GAB Robins - CA Burbank
Gabriel & Associates
Galarza, Steven
GALINE, FRYE & FITTING
Gallagher Bassett - CA Corona
Gallagher Bassett - CA Glendale.
Gallagher Bassett - CA Ontario
Gallagher Bassett - CA Orange.
Gallagher Bassett - CA Sacramento
Gallagher Bassett - CO Denver
Gallagher Bassett - HI Honolulu (FirstGroup)
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 17 of 47

Gallagher Bassett - IA Clinton
Gallagher Bassett - IA Clinton..
Gallagher Bassett - MA Braintree
Gallagher Bassett - MO St Peters
Gallagher Bassett - TX Arlington (FirstGroup)
Gallagher Bassett - TX Dallas (FirstGroup)
Gallagher Bassett Services - HI Honolulu
Gallawa, Brown & Kroesch - CA Sacramento
Galyean, Talley & Wood
Gamer, Simon
Gamez, George
Garan, Lucow, Miller - IN Merrillville
Garan, Lucow, Miller - MI Troy
Garde, Anil (Corp.)
Garrett Law Group, PC
Gaston Law PC
Gates, Gonter, Guy, Proudfoot, Muench - CA Irvine
Gates, Gonter, Guy, Proudfoot, Muench - CA San Diego
Gavin, Cunningham & Hunter - CA San Jose
Gaylor & Nantais - CA Long Beach
Gaylord & Nantais
Gearheart & Sonnicksen
Gearheart & Sonnicksen - CA Pleasant Hill
Geary Shea O’Donnell Grattan & Mitchell - CA Santa Rosa
GEICO - AZ Tucson
GEICO - CA Poway
GEICO - CA San Diego
GEICO - FL Lakeland (FL)
GEICO - GA Macon
GEICO - HI Honolulu
GEICO - NJ Marlton (PIP)
GEICO - WA Renton
GEICO Direct - GA West Orange
GEICO Staff Counsel - WA Tacoma
GENTRY & ASHTON
Gentry, David
George Fogy Law Offices - CA Fair Oaks
George P. Surmaitis, A Professional Law Corporation
George S Henderson Law Corp
Gersh, Felice
Gershwin, M. Eric
Ghalambor, Masoud
Ghatan, Robert
Ghitterman, Ghitterman & Feld
Ghostine, Samer
Gibbs & Fuerst, LLP - CA Murrieta
Gidvani (Inc.), Sandeep
Gilbert & Bourke
Gilsleider, McMahon, et al. - CA Concord
Gilsleider, McMahon, et al. - CA Irvine
Gilsleider, McMahon, et al. - CA Sherman Oaks
Gina Corena & Associates - NV Las Vegas
Glasser, Jay
Glauber/Berenson
Glauber/Berenson, LLP
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 18 of 47

Glauber\Berenson
Gleason & Camacho
Gleason & Camacho - CA Modesto
Global Hawk Insurance - CA Livermore
Glow & Kreida
GOLDBERG & IBARRA
Goldberg & Ibarra, Inc.
Goldberg, Harry
Golden Eagle Insurance - CA San Diego (515097)
Golden Eagle Insurance - CA San Diego (515099)
Goldfarb & Zeidner
Goldschmid, Silver & Spindel
Gollogly, Sohrab
Golper, Sullivan & Rivera
Gomes, Hirshik & Hummel - CA Irvine
Gomes, Hirshik & Hummel - CA Martinez
Gonsalves & Company - CA Kings Beach
Gonzalez, Jim
Gonzalez, Sr, Fernando
Goodchild & Duffy, A Professional Law Corporation
Goodchild and Duffy
Goodman, Paul
Goodwin and Alexander - CA Auburn
Gordon & Rees - CA San Diego
Gordon, Edelstein, Krepack, Grant, Felton & Goldstein
Gordon, Edelstein, Krepack, Grant, Felton & Goldstein, LLP
Gordon, Edelstein, Krepack, Grant, Felton, Goldstein, LLP
Gordon,Edelstein, Krepack, Grant, Felton & Goldstein
Gorelick & Wolfert, LLP
Gorelick Wolfert, P.C. - CA Berkeley
Gorgy, Niveen
Graiwer & Kaplan, LLP
Grange Insurance - OH Columbus
Grange Insurance Association - WA Seattle
Gray & Duffy - CA Encino
Great American Insurance Company - WC CA
Great West Casualty - TN Knoxville
Green and Roberts - CA Sacramento
Green, William Scott
Gregorius, F. Karl
Gregory B. Bragg & Associates - CA Redding
Gregory J. Lucett Law Offices - CA Glendale
Greig, Kennedy, Seifert and Fitzgibbons - MI Southfield
Grossman Law Offices
Grossman, Brian
Grove Law
Guard Insurance - CA Rancho Cordova
Guard Insurance - PA Wilkes-Barre
Guellich, Frank
GuideOne Insurance - IA Des Moines
Gulaya, Krishna LEGAL SERVICES
Gullixson & Kennedy, LLP
Gupta, Neeraj
Gupta, Pramila
Gurbani, Narendra (Naren)
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 19 of 47

Gurnee Mason Rushford Bonotto & Forestiere - CA Roseville.
Gutierrez Blanco & Arias
Gvozdyev, Borys
H. Mal Cameron Law Office - CA Plesanton
Haapala, Thompson & Abern - CA Oakland
Haffner Law Group - CA Ventura
Haight, Brown & Bonesteel - CA Los Angeles
Haight, Brown & Bonesteel, LLP - CA Sacramento
Hall, Hieatt & Connely, LLP - CA San Luis Obispo
Hammel, Nathan (Core Orthopedic-CA)
Han Law Firm - CA Roseville
Hanger, Steinberg, et al. - CA Woodland Hills
Hanker, Gregory
Hanley, Kevin
Hanna Leung, Professional Law Corporation
Hanna, Brophy, et al. - CA Oakland II
Hanna, Brophy, et al. - CA Riverside
Hanna, Brophy, et al. - CA Sacramento
Hanna, Brophy, et al. - CA Salinas
Hanning & Sacchetto, LLP
Hanson, Bridgett Law Offices - CA San Francisco
Hanson, Kohls, et al. - CA Sacramento
Hargrave III, Thomas
Harral, Lori
Harrington, Foxx, et al. - CA Los Angeles
Harrington, Foxx, et al. - CA San Francisco
Harris, Wyatt & Amala - OR Salem
Hart Wagner LLP - OR Portland
Harvey, James
Hascall, Thomas
Haselwood, Douglas
Haslerud Law Office - CA Redding
Hattori, Masami
Havens, Robert
Heath & Yuen - CA San Francisco
Heather Tattershall Attorney at Law - CA Sacramento
Heckman, Christopher
Heckman, Jennifer
Hector, Bruce
Heiting & Irwin
HEMIC - HI Honolulu
Hendel (Corp.), Eli
Henrichsen, Robert
Herrera Law Firm
Herrick (inactivated) , Robert
Herron, Larry
Hettena, Avi
Hewgill, Justin
Hewson & VanHellemont - MI Grand Rapids
Hiden, Rott & Oertle, LLP
Higgs, Fletcher & Mack - CA San Diego
Hinden & Breslavsky
Hirokawa, Greg
Hitt, Hiller, Monfils & Williams LLP
Hodson & Mullin
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 20 of 47

Hoenig, David
Hoffman, Kevin
Hogan, Jeremy
Hoge, Fenton, et al. - CA San Jose
Hollingsworth & Hollingsworth APC
Hollingsworth-Moore, Annette
Holstein, Taylor and Unitt, APC
Homan & Stone - CA Pasadena
Homan & Stone - CA Redlands
Homesite - MA Boston
Hopkins Law, APC
Hoppe Law Group - CA Fresno
Horton, Oberrecht, et al. - CA Irvine
Horton, Oberrecht, Kirkpatrick & Martha - CA San Diego
Hosp, Gilbert & Bergsten - CA Pasadena
Hourigan, Holzman & Sprague
Howard Rome Martin & Ridley - CA San Mateo
Howie and Smith - CA San Mateo
Howser Law Offices, Inc.
Hsia, Rosalind
Huang, Cindy
Huen, Floyd
Hugh Gregg Law Office - CA Santa Ana
Humphrey & Associates
Huo, Keun Heng (Stephen)
Hurrell & Cantrall, LLP - CA Los Angeles
Huttayananont, Terry
Hyland, Carol
Hymanson & Hymanson - NV Las Vegas
Hyndman Law Firm, P.C.
IAT - Transguard Insurance Company
Ibrahim, Fahmy
Ibrahimi, Said M
ICW Group - CA Pleasanton
ICW Group - CA San Diego
Idaho State Insurance Fund
IDS Property Casualty Insurance - WI De Pere
Iezza, Alexander
Indiana Insurance - CA Los Angeles (Other Claims)
Indiana Insurance - CA Los Angeles (WC Claims)
Inglis and Gower - CA Los Angeles
Injured Workers San Francisco
Injury Compensation Law, PC, McCreary, John
Inman, Wayne
Innovative Claims Solutions - CA San Ramon
Intercare Holdings Insurance Services - CA Glendale (CIGA)
Intercare Holdings Insurance Services - CA Roseville
Invictus Law, P.C.
Irene A. Frazier Law Office - CA Santa Ana
Irodenko, Viktoriya
Ishizue, Kenneth
Israel & Benezra
Itagaki, Brian
Ivancich, Martin & Costis
Ivancich, Martin & Costis, LLP
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 21 of 47

Ivancich, Martin & Costis, LLP - CA Antioch
J & M Jones and Mayer - CA Fullerton
Jackson & Jackson - CA Long Beach
Jackson & Jackson, APC
Jacob Mojarro Law - CA Montebello
Jacob, Gary
Jacob, Moses
Jacobsen & McElroy - CA Glendale
Jacobsen & McElroy - CA Sacramento
Jacobsma Law
Jacobsma Law, APC
Jacobson & Markham - CA Sacramento
Jaeger, Bernadette
Jamali, Amir
James A. Lawrence Law Office - TX Irving
James J. Rucker Law Office - CA Orange
Jamie Skebba Law Offices - CA Los Angeles
Janoff, Karpel & Cowan
Javidan, Yashar
Jennings & Legaspi Law Offices - CA Brea
Jimenez, Ramon
John A. Biard Law Offices - CA Rancho Cordova
John A. Biard Law Offices - CA Walnut Creek
John A. Hauser Law Offices - CA Brea
John C. Bush & Associates
John Hernandez APC - CA Covina
John Hernandez, Esq., APC
John Mullen & Company - HI Honolulu
John S. Burton Law Offices - CA Santa Cruz
Johnson II, Blaine
Johnson, Schachter & Lewis - CA Sacramento
Johnson, Stephane
Johnsrud, Jeffrey
Jon Marlowe Law Office - CA San Ramon
Jones Clifford
Jones Legal
Jones, Clement
Jones, Clifford, Johnson
Jones, Clifford, Johnson, Dehner, Wong, Morrison, Sheppard & Bell, LLP
Jones, David
Jones, Skelton & Hochuli
Joseph R. Lanspa, A Law Corporation
Joseph Todoroff Law Office - CA Auburn
Joseph Waxman Law Offices - CA San Francisco
Joseph, Craig
Kahmann, Richard
Kahn Soares & Conway - CA Hanford
Kaisler-Meza, Allen
Kallas & Henk - MI Bloomfield Hills
Kaloostian, Paul
Kamkar, Babak
Kampf, Schiavone & Associates - CA San Bernardino
Kampf, Schiavone & Associates, APC.
Kaplan, Richard T
Kapland, Michael
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 22 of 47

Karns, Adam
Kase, Franklin
Kasman, Michael
Kastl, Albert
Katzman, Bernard
Kauderer, Christopher
Kaufman, Dolowich Voluck LLP - CA San Francisco
Kaufman, John
Kaye, Rose & Partners, LLP - CA San Diego
Kayvanfar, James
KCNS Law Group, LLP - CA Glendale
Keenan & Associates - CA Rancho Cordova
Keenan & Associates - CA Torrance
Keevil L Markham Law Offices - CA Irvine
Keith L. Shoji and Associates - CA Riverside
Kemper Insurance - CA Fresno
Kennedy & Souza - CA San Diego
Kenny and Norine - CA Redding
Kern County Risk Management - CA Bakersfield
Kern Segal & Murray - CA San Francisco
Kern, Noda, et al. - CA San Francisco
Kessler, Robert
Key, Paul
KFL Law Group, APC
Khojasteh Law Group - CA Mission Viejo
Kim L. Bensen Law Offices - CA Ontario
Kim L. Bensen Law Offices - CA San Diego
Kim, Jorge
Kim, Kyung (Christian)
Kim, Leslie H.
Kim, Youjeong
Kinkle Rodiger & Spriggs - CA Riverside
Kinzie, Wesley
Kirk & Myers - CA Los Angeles
Kirk & Myers - CA Woodland Hills
Kisilewicz, Paul
Kitchel, Scott
Klein, Sandra
Klute & Newton Lawyers - CA Redlands
Knapp, Petersen & Clarke - CA Glendale
Kneisler & Schondel
Knopp Pistiolas
KNOPP PISTIOLAS ADMINISTRATIVE LAW ATTORNEYS
Knopp/Pistiolas Administrative Law Attorneys - CA El Sobrante
Knudsen, Richard
Koeller, Nebeker, Carlson & Haluck, LLP - CA Irvine
Koeller, Nebeker, et al. - CA Roseville
Kolodenker, Gennady
Kondrashov (Inc.), Dimitriy
Kopka Pinkus Dolin - MI Farmington Hills
Koppang, Laura
Koppel Litigation and Mediation - CA Costa Mesa
Kordic, Bruce
Koszdin, Fields, Sherry and Katz
Kotikian, Armond
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 23 of 47

Kounang, Robertus
Kovacevic, Biljana
Krankemann Petersen LLP
Kreidie, M. Mike
Krell, Martin
Kroloff, Belcher, et al. - CA Stockton
Kronenberg Law - CA Oakland
Kula, Jr., Thomas
Kuluva, Armijo & Garcia - CA Los Angeles
Kuluva, Armijo & Garcia - CA San Francisco
Kurlander & Burton
Kurlander and Burton
Kurt Boyd Law Offices - CA Woodland Hills
Kurzweil, Peter
Kuznetsky Law Group, P.C.
Lagorio Law Group
Lane, Charles
Laroche & Mallory LLP
Larry Rabineau Law Office - CA West Los Angeles
Larsen, Walter
Larson, Larson & Dauer, ALC
Larson, Vandersloot & Rivers
Lau, Clifford
Laughlin, Falbo, et al. - CA Redding
Laughlin, Falbo, et al. - CA San Diego
Laughlin, Falbo, et al. - CA San Francisco
Laughlin, Falbo, Levy & Moresi
Lavi & Ebrahimian, LLP
Lavine, Phillip
Law & Stein LLP - CA Irvine
Law Firm of Rowen, Gurvey & Win
Law Office of Adam Sorrells
Law Office of Allison J. Wood
Law Office of Andrew W. Lockard
Law Office of Angelo Patane - AZ Phoenix
Law Office of Bernardo de la Torre
Law Office of Betty Bortin
Law Office of Borah & Shaffer
Law Office of Caroline Zinns
Law Office of Chris White
Law Office of Christian B. Green - CA Sacramento
Law Office of Christian B. Green - CA Santa Ana
Law Office of Christina Lopez
Law Office of Christopher Tajer
Law Office of Cogan & Hanrahan
Law Office of Craig W. Morrison, A Professional Corporation
Law Office of Daniel Hernandez
Law Office of David L. Hart
Law Office of Dennis Thornton
Law Office of Dennis W. Ryan
Law Office of Edwin K. Stone
Law Office of Eric Werner
Law Office of Ernest A. Buongiorno
Law Office of Franco Munoz - CA Oakland
Law Office of Fred L.Tanenbaum
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 24 of 47

Law Office of Fredrick J. Gibbons
Law Office of Frieze & Paul
Law Office of George A. Almodovar
Law Office of George G. Perez
Law Office of Gregory Cattermole
Law Office of Guy Allen Medford
Law Office of Guy Levy & Assoc.
Law Office of Howard J. Stevens, a Prof Corp.
Law Office of Howard J. Wasserman
Law Office of Howard May & Patricia Uro-May
Law Office of J. William Dawson
Law Office of J.C. Sarmiento
Law Office of James Latimer & Associates
Law Office of James P. Roe, APC
Law Office of Janet Daggs Conover
Law Office of Jeremy Smith
Law Office of Jerome Garchik
Law Office of Jesse Melendrez
Law Office of JoAnn Rossie
Law Office of John A. Don
Law Office of John A. Hauser Law Offices - CA Brea
Law Office of John C. Dunn
Law Office of Jon Marlowe
Law Office of Joseph A. Kritzer
Law Office of Joseph C. Waxman
Law Office of Joseph Capurro
Law Office of Joseph E. Richards
Law Office of Joseph Lee
Law Office of Kathryn Yount
Law Office of Kenton D. Koszdin
Law Office of Kenton D. Trigger
Law Office of Kimberley J Pryor
Law Office of Larry D. Rosenstein
Law Office of Larry S. Buckley
Law Office of Leslie S. Shaw A P.C.
Law Office of Lisa A. Peterson
Law Office of Manuel Reynoso
Law Office of Marc Appell
Law Office of Marc S. Wiesner
Law Office of Mark A. Vickness
Law Office of Matthew J Buzzell, III
Law Office of Michael Grimm
Law Office of Michael J. Richter
Law Office of Michael Oliver
Law Office of Michael Wax, A.P.C.
Law Office of Michelle D. Brodie
Law Office of Nickolas A Urick
Law Office of Nolen Milburn
Law Office of Patrick G. Shea, APC
Law Office of Peyman & Rahnama
Law Office of Philip J. McGuire, III
Law Office of Pierre Vaughn
Law Office of Randal T. Mason
Law Office of Randmaa & Buie
LAW OFFICE OF RAPHAEL B. HEDWAT
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 25 of 47

Law Office of Raul Castro
Law office of Raul Granados
Law Office of Rene H. Pimentel Inc
Law Office of Reuben J. Felstiner
Law Office of Richard J. Meechan
Law Office of Richard Meechan
Law Office of Robert Feinglass
Law Office of Robert K. Wyman
Law Office of Robert McLaughlin
Law Office of Ronald M. Canter
Law Office of Ronald M. Stein
Law Office of Ronald Mahurin
Law Office of Roy C. Levin
Law Office of Sandra Gomes
Law Office of Scott A. Schwartz
Law Office of Scott D. Perry
Law Office of Shannon Dolan
Law Office of Shaun Cunningham
Law Office of Solov and Teitell
Law Office of Stanley Y. Oda
Law Office of Steven B. Schulman
Law Office of Steven C. Louie
Law Office of Steven Dewberry
Law Office of Susan Lavian
Law Office of Sylvia Lopez
Law Office of T Mae Yoshida
Law Office of Thomas DeBenedetto
Law Office of Thomas M. DeBenedetto
Law Office of Veronica A Perez
Law Office of Vincent D. Marletta
Law Office of Virginia L. Draney
Law Office of William A. Herreras
Law Office of William Barth, Inc.
Law Office of William Orr
Law Office of William S. Morris
Law Office of Wm. Todd Berry
Law Offices of Alan B. Snitzer, P.C.
Law Offices of Alan B. Snitzer, Prof. Corp.
Law Offices of Alan Fenton, APC
Law Offices of Alexander G. Cozzaglio
Law Offices of Ana M. Aparicio
Law Offices of Andrew B. Shin
Law Offices of Andy Katz
Law Offices of Annie Dender
Law Offices of Anthony Choe
Law Offices of Anthony P. Bianes
Law Offices of Bo Katzakian
Law Offices of Brian K. Clark
Law Offices of Brooks & Brooks
Law Offices of Bryan K. Leiser
Law Offices of Carlos Carriedo
Law Offices of Carmen C. Ulibarri, APC
Law Offices of Christopher Lombardi
Law Offices of Dan Epperly & Associates, PC
Law Offices of Daniel B. Ysabel
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 26 of 47

Law Offices of Daniel Hegwer
Law Offices of Daniel S. Lee
Law Offices of Daryl Grosberg
Law Offices of David B. Lupoff
Law Offices of David Cardenas
Law Offices of David H. Black
Law Offices of David Lamonica
Law Offices of David P. Bonemeyer
Law Offices of Davis & Vanwagenen
Law Offices of Dennis A Dascanio
Law Offices of Dennis Camene
Law Offices of Diane L. Berlin
Law Offices of DiMarco Araujo Montevideo
Law Offices of Douglas E. Jaffe
Law Offices of Eduardo Lopez, Inc.
Law Offices of Edward F. Figaredo
Law Offices of Eric R. Larsen - NV Las Vegas
Law Offices of Eric T. Johnson
Law Offices of Ernesto Barreto
Law Offices of Eunice S. Hahn, APC
Law Offices of Felipe D. Hueso, A.P.L.C.
Law Offices of Frank H. Canter
Law Offices of Fred L. Fong
Law Offices of Fred L. Fong, APC
Law Offices of Gabriel Martinez
Law Offices of Gary J. Hill
Law Offices of Gary Rodich
Law Offices of Geraldine Ly
Law Offices of Gilbert Quinones
Law Offices of Godwin & Rubin
Law Offices of Grundman and Deane
Law Offices of Henry Khalili
Law Offices of Hinden & Breslavsky
Law offices of Hugh W Gregg
LAW OFFICES OF J. SPENCER WAGSTAFF
Law Offices of James A. McDonald
Law Offices of James E. Latimer & Associates
Law Offices of Jason Peck - NV Las Vegas
Law Offices of Jeffery M. Klein
Law Offices of Jeffrey J. DeNicholas
Law Offices of Jeffrey L Linnetz
Law Offices of Jeffrey L. Tade
Law Offices of Jeffrey M. Greenberg
Law Offices of Jeng & Associates
Law Offices of Jesse A. Marino, APC
Law Offices of Jill Suzanne Breslau
Law Offices of John E. Hill
Law Offices of John G. Kiwan
Law Offices of John Zamora
Law Offices of Jonathan M. Brand
Law Offices of Joseph C. Waxman
Law Offices of Joseph E. Lounsbury
Law Offices of Joseph I. Graham
Law Offices of Joseph M Tysel
Law Offices of Julie D. Elkins - OR Portland
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 27 of 47

Law Offices of Kathryn Reynolds Morton - OR Portland
Law Offices of Keith A. Seagull
Law Offices of Kennen H. Kim
Law Offices of Kenneth B. Fram
Law Offices of Kim S. LaValley
Law Offices of Kuper & Wilson
Law Offices of Kuper & Wilson, APLC
Law Offices of Lawrence J. Kuhlman
Law Offices of Lester Friedman
Law Offices of Lester Friedman, PC
Law Offices of Linda Brown
Law Offices of Linda J. Brown
Law Offices of Lloyd B. Rowe
Law Offices of Marc Francis
Law Offices of Marc W. Hawkins - CA Diamond Bar
Law Offices of Maricela Bermudez
Law Offices of Marjory Harris
Law Offices of Mark A. Homen
Law Offices of Mark Polan
Law Offices of Mark Scott Thuesen
Law Offices of Martin Von Mizener
Law Offices of Matthew R. Sher
Law Offices of Mayen & Herrera
Law Offices of Mayen and Herrera
Law Offices of Michael C. Grimes
Law Offices of Michael J. Hurley
Law Offices of Moises Vazquez
Law Offices of Nava & Graham
Law Offices of Neil M. Stein
Law Offices of Noel Hibbard
Law Offices of Norman J. Homen
Law Offices of Norman J. Homen, APC
Law Offices of Patrick L. Lightman
Law Offices of Patrick Lightman
Law Offices of Paul J. Lee
Law Offices of Paul Kinsler, Inc.
Law Offices of Paul W. Bates, APC
Law Offices of Peter M. Gimbel
Law Offices of Peter M. Hsiao
Law Offices of Peter M. Hsiao, APC
Law Offices of Philip Flickinger
Law Offices of Philip M. Cohen
Law Offices of Phillip S. Alpert, APLC
Law Offices Of Preston Easley APC
Law Offices of Ramin R. Younessi
Law Offices of Ramin Younessi, A.P.L.C.
Law Offices of Richard A. Torres
Law Offices of Richard D. Wooley
Law Offices of Richard Mark Baker
Law Offices of Richard T. English
Law Offices of Richard W. Smith
Law Offices of Ripley & Assoc., A.P.C.
Law Offices of Robert Bicego
Law Offices of Robert Bledsoe
Law Offices of Robert E. Wood
        Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 28 of 47

Law Offices of Robert Gonzales
Law Offices of Robert Grant
Law Offices of Robert J. Kivo
Law Offices of Robert T. Bledsoe
Law Offices of Robert Thayer
Law Offices of Robin B. Schwebs
Law Offices of Roger T. Murphy
Law Offices of Ronald J. Nolan
Law Offices of Ronald P. Ehrman
Law Offices of Sandra H. Castro, Inc.
Law Offices of Savin & Bursk
Law Offices of Scot D. Shoemaker
Law Offices of Scott B. Solis
Law Offices of Scott James Eadie
Law Offices of Scott M. Blumen
Law Offices of Scott O'Mara
Law Offices of Scott Warmuth
Law Offices of Sef Krell
Law Offices of Sheldon Singer
Law Offices of Smith & Garfunkel, LLP
Law Offices of Stanek and Boyle
Law Offices of Stanley L. Levine
Law Offices of Steven A. Meline
LAW OFFICES OF STEVEN BRIAN DAVIS
Law Offices of Steven M. Sobo
Law Offices of T. Mae Yoshida
Law Offices of Teofilo Sanchez, Jr.
Law Offices of Thomas Anderson
Law Offices of Thomas B. Brown
Law Offices of Thomas F. Martin
Law Offices of Thomas R. Lincoln
Law Offices of Timothy D. Timmons
Law Offices of Timothy J. Egan
Law Offices of Tom Takenouchi
Law Offices of Un Chong Lim
Law Offices of Vanessa I. Henderson
Law Offices of Veralin Nnaoji
Law Offices of Victor H. Altamirano
Law Offices of Victor O Moses
Law Offices of Vincent J. Scotto, III
Law Offices of Will D. Johnson
Law Offices of William A. Wolff
Law Offices of William Kropach
Law Offices of William S. Lindheim
Law Offices of York and Pokorny
LawGuy Attorney Network
Le, Vu
Leach & McGreevy - CA San Francisco
Ledezma Law Group - CA Santa Ana
Ledgerwood Law Group
Lee Law Group - CA Irvine
Lee, Daniel
Lee, Daniel J.
Leep, Tescher, Helfman & Zanze
Lehmer, Steven
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 29 of 47

Lehnert, Bruce
Leigh Law Firm
Lemons, Grundy & Eisenberg - NV Reno
Lenahan, Lee, Slater & Pearse, LLP
Leo H. Hernandez & Associates
Leo H. Hernandez, Attorney at Law - CA Santa Monica
Leonard, Thomas
Lercel, Gregory
Lerner, Laurence
Lerner, Moore, Silva, Cunningham & Rubel
Lesar, Keith
Lesin, Benjamin
Leung & Associates
Levangie Law Group - CA Sacramento
Levin, Michael
Levin, Robert
Leviton Diaz & Ginocchio - CA Santa Ana
Leviton, Diaz & Ginocchio
Leviton, Diaz, & Ginocchio, Inc
Levy, Leslie
Lewis Brisbois Bisgaard & Smith LLP - NV Las Vegas
Lewis Marenstein Wicke Sherwin & Lee LLP
Lewis, Brisbois, Bisgaard & Smith - NV Reno
Lewis, Brisbois, Bisgaard & Smith, LLP - CA San Diego
Lewis, Brisbois, et al. - CA Los Angeles
Lewis, Brisbois, et al. - CA Sacramento
Lewis, Brisbois, et al. - CA San Bernardino
Lewis, Brisbois, et al. - CA San Francisco
Lewis, Gordon
Lewis, Marenstein, Wicke, Sherwin & Lee, LLP
Lewis, Moshe
Leyva & Night, APC
Lezine-Hanna, Jacqueline
Liberty Mutual - AZ Chandler
Liberty Mutual - CA Glendale (29073)
Liberty Mutual - CA Glendale (Surety Insurance)
Liberty Mutual - CA Los Angeles (515097)
Liberty Mutual - CA Los Angeles (515099)
Liberty Mutual - CA Orange
Liberty Mutual - CA Rocklin
Liberty Mutual - CA Roseville
Liberty Mutual - CA Sacramento
Liberty Mutual - CA San Diego
Liberty Mutual - CO Englewood
Liberty Mutual - GA Lawrenceville
Liberty Mutual - HI Honolulu
Liberty Mutual - ID Meridian
Liberty Mutual - IL Hoffman Estates
Liberty Mutual - IN Indianapolis
Liberty Mutual - MO St Louis
Liberty Mutual - NC Charlotte
Liberty Mutual - NC Charlotte - Legal
Liberty Mutual - NH Keene
Liberty Mutual - NH Portsmouth
Liberty Mutual - NJ Marlton
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 30 of 47

Liberty Mutual - NY Uniondale (NF)
Liberty Mutual - OH Fairfield
Liberty Mutual - OR Portland
Liberty Mutual - OR Portland (Commercial Liability)
Liberty Mutual - TX Irving
Liberty Mutual - TX Plano (Ebill)
Liberty Mutual - WA Liberty Lake
Liberty Mutual - XX (Unknown Company)
Liberty Mutual (PI CASES) - CA Los Angeles
Liberty Mutual Insurance Company - CA PI CASES
Liebert Cassidy Whitmore - CA Fresno
Lieu, John
Lifshutz, Jason
Light, Jeffrey
Lim, Thomas
Linda Joanne Brown, Attorney at Law
Lipson, Scott
Lira Law Group
Lira Law Group - CA Stockton
Lisa M. Estabrook Law Office - CA Rancho Cordova
Lisa M. Estabrook Law Office - CA Rancho Cordova.
Lissaur, Ralph
Livingston Law Firm - CA Walnut Creek
Llarena, Murdock, Lopez & Azizad, APC - CA Rancho Cordova
Long & Delis - CA Santa Ana
Long & Levit LLP - CA San Francisco
Longwell, Kathleen
Longyear & Lavra, LLP - CA Sacramento
Lonky, Stewart
Lopez, Alberto
Louis White - CA Sacramento
Low, Ball & Lynch - CA San Francisco
Lubens, Perry
Lucero, Reuben
Lucy M. Bishop Law Office - CA Riverside
Luna & Sutherland, LLP
LWP Claims Solutions, Inc. - CA Sacramento
Lydia B. Newcomb Law Offices - CA Brea
Lyft, Inc. - CA San Francisco
MacDonald & Cody - CA Irvine
Madans & Wheaton
Magdich Law - MI Livonia
Maho & Prentice, LLP
Mahooti Law Group
Maing & Co, P.C.
Maire & Deedon - CA Redding
Mallery & Stern
Malter Law Corporation
Mampalam, Thomas
Mandel, Olga
Mangosing Law Group
Mangosing Law Group - CA Richmond
Manion Gaynor & Manning LLP - CA San Jose
Manion Gaynor & Manning LLP - CA Walnut Creek
Mann & Mann - CA San Bernardino
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 31 of 47

Manning & Kass - CA Irvine
Manning & Kass - CA Los Angeles
Manning & Kass - CA San Diego
Manning & Kass - CA San Francisco
Manuel J. Rodriguez, Jr., Attorney at Law
Mapfre Insurance - AZ Gilbert
Marc W. Hawkins - CA Diamond Bar
Marcus, Regalado & Marcus
Marcus, Regalado & Marcus, LLP - CA Sacramento
Margolis, James
Mariani-Pitalo & Pitalo
Marin General Hospital - CA Greenbrae
Mark Mittelman Law Offices - CA Walnut Creek
Mark R. Weiner & Associates - CA Glendale
Mark T. Lobre Law Offices - CA San Francisco
Mark Weinberger, Attorney at Law
Marmureanu, Alexander
Marriott Claims Services - AR Hotsprings
Marshall & French - CA Irvine
Marshall, Dennehey, Warner, Coleman & Goggin - NJ Mount Laurel
Martin & Vanegas, APC - CA Walnut Creek
Martinez, Michael
Martinson Law Firm - CA San Bruno
Marvin P. Velastegui Law Office - CA Glendale
Mast, Daniel
Mastagni Holsteadt - CA Sacramento
Mastrangelo Law Offices
Matheny, Sears, Linkert & Jaime - CA Sacramento
Matrix Absence Management - CA Rocklin
Matrix Absence Management - CA Roseville
Matthew S. Gibbs Law Office - CA Pasadena
Matthews, Oscar
Maurice Abarr Law Offices - CA Santa Ana
Maurice L. Abarr -- Lawyer, Inc.
Maverakis, Emanual
Mayall, Hurley, et al. - CA Stockton
Mayle Jr., Robert
McCaffery Hosking LLP - CA Walnut Creek
McClaugherty & Associates - CA Arcadia
McClintock Greenberg, Andrew
McCormick, Barstow, et al. - CA Fresno
McCormick, Barstow, et al. - CA Modesto
McCoy, Joseph
McDowell, Shaw & Garcia - CA Sacramento
McGivney Kluger & Cook, P.C. - CA Los Angeles
McHenry, Malcolm
McInerney Family Law - CA San Francisco
McIntire, Steven
MCMC, LLC - TX Houston
McMonagle, Steinberg & Hester
McMonagle, Steinberg & Hester - CA Sacramento
McNamara, Ney, Beatty, Slattery, Borges & Ambacher LLP - CA Fairfield
McNamara, Ney, Beatty, Slattery, Borges & Ambacher LLP - CA Pleasant H
Medical Legal Evaluators, Inc. - CA Richmond
Mehr & Associates
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 32 of 47

Mehta, Pamela
Melanie Johnson Law Offices - CA Rancho Cordova
Melanie Johnson Law Offices - CA San Jose
Melinda Guzman Law Corporation - CA Sacramento
Mendoza, Marco
Mercury Insurance Group - CA Brea
Mercury Insurance Group - CA Folsom
Mercury Insurance Group - CA Santa Ana
Mercury Insurance Group - CA Santa Clarita
Mesirow, Tanya
Messner Reeves, LLP - CA San Jose
MetLife - MO St Louis
MetLife - NY Albany
MetLife - RI Warwick
MetLife - TX Irving
Metromile, Inc. - AZ Tempe
Metzinger & Associates
Michael A. Kruppe Law Office - CA Palm Desert
Michael Burgis & Associates, P.C.
Michael E.H. Anderson - CA San Diego
Michael Grimes Law Office - CA Redwood City
Michael Maguire & Associates - CA Costa Mesa
Michael Sawamura Law Office - CA Sacramento
Michaels, Paul
Michel & Fackler - CA Walnut Creek
Mikhael, Mark
Miller Law Associates, APC - CA Los Angeles.
Miller Miller Gerber LLP - CA Irvine
Miller, Ernest
Miller, Kimberly
Miller, Patricia
Mimran, Ronnie
Minaie Law Group, APC
Minor, Jorge
Mintzer Sarowitz Zeris Ledva & Meyers - PA Sewickley
Miranda, Edward
Mitchell & Powell A P.L.C.
Mitchell Law Corporation
Mitchell Leeds, LLP - CA San Francisco
Mizerowski, Thon and Parker - MI Plymouth
MLCOA International Services - AU Adelaide
Mobo Law, LLP - NV Reno
Mohler, L. Randall
Mokri Vanis & Jones, LLP - CA Concord
Moldavskiy, Pavel
Moldawer, Todd
Molina, Nancy
Monguia & Monguia
Montgomery III, William
Montgomery Insurance - NC Charlotte
Moorad, Clark & Stewart
Moore, Michael
Morgan, Minnock, Rice & Miner - UT Salt Lake City
Morgenstern Law Group - CA Woodland Hills
Morris, William
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 33 of 47

Morrison, Larossa, Price & Iturrioz
Mouradian, William
Moza, Joseph
Muhar, Garber, Av & Duncan Law Offices - CA Ontario
Muhar, Garber, Av & Duncan Law Offices - CA Orange.
Mullen & Filippi - CA Oakland
Mullen & Filippi - CA San Francisco
Mullen & Filippi - CA San Jose
Mullen & Filippi - CA Santa Rosa
Mullen & Filippi - CA Stockton
Multani, Jenny
Munday, Claude
Murchison & Cumming, LLP - CA Los Angeles
Murchison & Cumming, LLP - CA San Diego
Murichson & Cumming - CA Los Angeles
Muro & Lampe - CA Folsom
Murphy, Pearson, Bradley & Feeney - CA San Francisco
Murphy, Pearson, et al. - CA Sacramento
Murray, Kevin
Nair, Rueben
Naman Howell, Smith and Lee Law Firm - TX Austin
Namerow, Norman
Nanavati, Dhiren
Nancy Wallace, Attorney at Law
Nantha Law Office - CA Anaheim
Nassos, Jonathan
Nathan Reverte-Banner Attorneys - CA Mission Viejo
National General Insurance - CA Roseville
National General Insurance - NC Winston-Salem
National General Insurance - OH Cleveland
National Interstate Insurance - CA Only - OH Richfield
Nationwide Insurance - CO Lone Tree
Nationwide Insurance - IA Des Moines (Dept 3010)
Nationwide Insurance - IA Des Moines (Dept 5574)
Nationwide Insurance - OH Columbus
Nationwide Insurance CA - Western Regional Claims - OH Columbus
Nationwide Mutual Insurance Company Trial Division - AZ Scottsdale
Navarette, Arthur
Nejad, Bahareh
Nelson, Linda
Netwerks IT
Network Adjusters - CO Denver
Network Adjusters, Inc - CO Denver
Network Medical Review Co. Ltd. - IL Rockford
Newton, Fredric
Ng, Konrad
Ng, Kwan
Ngo, Mark
Nicholas Sheedy, Esq. - CA Sacramento
Nicola, Frederic
Nissen, Teodoro
Nisson, Pincin & Hill - CA Redding
NMR - IL Rockford
Nonprofits Insurance Alliance of California - CA Santa Cruz
Nordanyan Law
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 34 of 47

Norman Francis Nivens - CA Fair Oaks
Northern Adjusters - AK Anchorage
Norton & Melnik - CA Danville
Norton & Melnik - CA Woodland Hills
Norwood, Paul
Nottingham, Paul
Nourian, Ardalan (Alen)
Novara, Tesija & Catenacci, PLLC - MI Southfield
Novey Law Group
Novey Law Group, APC
Nudleman, Kenneth
Nunn, Susan
Nuzzo, Michael
NYRC - ON Toronto
O'Brien Law P.C. - CA Petaluma
Occu-Med - CA Fresno
Occupational Injury Law Center
Oda, Stanley
O'Day, Gerald
Odjaghian Law Group
Office of the Attorney General - CA Los Angeles
Office of the Attorney General - CA Sacrament
Office of the Attorney General - CA San Diego
O'Grady, David
Oium Reyen & Pryor - CA San Francisco
Oktanyan Der-Grigorian Law Group, Inc.
Olson Law Group - CA Woodland
O'Malley, Michael
Omar Gonzalez Law Offices - CA Sacramento
Omar Gonzalez, ALC
Oracle Law Firm, APC
Ostrofe, Nora
O'Sullivan, Alice
Otero Law, PC - CA Pomona
Otis, Roy
Ott, Kenneth
Overstreet & Associates - CA Fresno
Owens & Stevenson, LLP
Ozurovich & Schwartz
Ozurovich & Schwartz - CA Torrance
Pacific Attorney Group
Pacific Injury Center
Pacific Workers' Compensation Law Center - CA Oakland
Padova, James
Palty, Robert
Paltzer, June
Palumbo Lawyers LLP - CA Aliso Viejo
Panish Shea & Boyle LLP
Panting, M. Norman
Park, SangDo
PARKER LAW
Parker, Joel
Parker, LLP Attorneys at Law - CA San Diego
Parks, Rachelle
Pasternak, David
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 35 of 47

Patel, Anand S.
Patel, Atul K
Patrick J. Campbell Law Offices - CA Rocklin
Patrico Hermanson Guzman - CA Salinas
Patterson, Jane
Paul Auchard Law Office - CA Fresno
Pearson, Steven
Peel & Garcia - CA Fresno
Pegasus Risk Management - CA Modesto
Penny S. Moore Law Offices - CA Fresno
Perez Law Corporation
Perez Law, PC
Perez Law, PC - CA Ontario
Perez, Williams, & Medina - CA Fresno
Perez, Williams, Medina & Rodriguez
Perona Langer Beck Serbin & Harrison
Perona Langer Beck Serbin Harrison
PERONA LANGER BECK SERBIN MENDOZA & HARRISON
Perona, Langer, Beck, Serbin & Harrison
Perona, Langer, Beck, Serbin and Mendoza
Perona, Langer, Beck, Serbin, Mendoza & Harrison
Perry, Johnson, et al. - CA Santa Rosa
Peter Gimbel Law Office - CA Redwood Ciy
Peterson, Gretchen
Peterson, Poll & Trostler - CA Brea
Pettit Kohn Ingrassia & Lutz - CA Los Angeles
Pettit Kohn Ingrassia & Lutz - CA San Diego
Pettit Kohn Ingrassia Lutz & Dolin - AZ Tucson
Pfeiffer Law
Phan, Alex
Philadelphia Insurance - PA Bala Cynwyd
Philadelphia Insurance Company - CA Roseville
Philadelphia Insurance Company - OR Tualatin
Philip M. Andersen & Associates - CA Pleasanton
Phillips & Pelly - CA San Diego
Phillips Law Firm - CA Los Angeles
Phillips, Spallas & Angstadt - CA San Francisco
Phillips, Spallas & Angstadt - NV Las Vegas
Picco & Presley
Pietruszka, Marvin
Pingitore, David
Placer County Human Resources (Benefits) - CA Auburn
Plant, Christensen & Kanell - UT Salt Lake City (Guard Staff Counsel)
Plunkett & Cooney - MI Bloomfield Hills
Plunkett & Cooney - MI Detroit
Poliquin & DeGrave LLP - CA Laguna Hills
Polushkin, David
Pompan, Donald
Poole & Shaffery - CA Los Angeles
Poole & Shaffery - CA Santa Clarita
Porter & Scott - CA Sacramento
Posin, Jonathan
Potter Cohen & Samulon - CA Pasadena
Potter, Charles
Poursalimi, Rambod
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 36 of 47

Powers & Miller - CA Sacramento
Premex - UK Middlebrook, Bolton (EW Company)
Preston , Karen
Price Pelletier, LLP - CA San Diego
Price, Stephen
Prieto, Richard
Progressive - CA Los Angeles
Progressive - CA Sherman Oaks
Progressive - FL Riverview
Progressive - MI Kalamazoo
Progressive - MI Plymouth
Progressive - MI Sterling Heights
Progressive - MN Roseville
Progressive - ND Fargo
Progressive - NJ Plainsboro
Progressive - OH Highland Heights
Progressive - WA Bothell
Prussak, Welch & Avila
Pulera, Mark
Pursley Law Firm - CA Sacramento
Qian, John Xiao-Jiang
QTC Medical Services - CA San Dimas.
Quinlan, Kershaw & Fanucchi, LLP
Quinn & Kronlund - CA Stockton
Raffalow, Bretoi, Lutz & Stele - CA Corona
Raffalow, Bretoi, Lutz & Stele - CA Folsom
Raffalow, Bretoi, Lutz & Stele - CA Irvine
Raffalow, Bretoi, Lutz & Stele - CA Long Beach
Raffalow, Bretoi, Lutz & Stele - CA Los Angeles
Raffalow, Bretoi, Lutz & Stele - CA Oakland
Raffalow, Bretoi, Lutz & Stele - CA San Diego
Raffalow, Bretoi, Lutz & Stele - CA Sherman Oaks
Raffalow, Bretoi, Lutz & Stele - CA Thousand Oaks
Raffalow, Bretoi, Lutz & Stele - CA West Covina
Rahban, Said
Rains Lucia Stern
Rains Lucia Stern St. Phalle & Silver, PC
Rains Lucia Stern, PC
Rake, Philip
Raley's West Sacramento - CA Sacramento
Ram, Sarvanan
Ramin Younessi Law Office - CA Los Angeles
Ramsey, III, William
Rancano & Rancano, PLC
RANKIN | STOCK | HEABERLIN | ONEAL - CA San Jose
Rankin, Shuey, Ranucci, Mintz, Lampasona & Reynolds - CA Oakland
Raphael, Kathryn
Rapoff, Chris
Raquel Birch Law Office - CA Fresno
Ratto Law Firm
Ratto Law Firm - CA Oakland
Rawa Law Group, Inc.
Ray Lego & Associates - NV Las Vegas
Realyvasquez, Juan
Redula & Redula, LLP
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 37 of 47

Reed & Garcia Law, P.C.
Regan, John
Resneck, Jr., Jack
Resnick & Louis - AZ Scottsdale
Resnick & Louis - CA Los Angeles
Reynard, Michael
Riahi, Cyrus
Richard E. Bishop Law Offices - CA Anaheim
Richard J. Meechan Law Office - CA Santa Rosa
Richard W. Smith Law Offices - CA San Bernardino
Richardson, Fair & Cohen - CA Burbank
Richardson, Fair & Cohen - CA Los Angeles
Richardson, Fair & Cohen - CA Riverside
Riggio Mordaunt & Kelly - CA Stockton
Rios & Associates - CA South Pasadena
RISICO Claims Management - CA Fresno
Rivera & Associates - CA Gold River
Rivera & Associates - CA Sacramento
Riviere Law Group - AZ Phoenix
RLI Insurance Company
Robbins, James
Robbins, Strunk & Cramer
Robert A. Craig, III Law Office - CA Placerville
Robert A. McLaughlin, APC
Robert Bledsoe Law Offices - CA San Jose
Robert C. Eckl Attorney at Law
Robert M. Kissel Law Offices - CA Pleasant Hill
Robert M. Moss, Inc.
Robert Thayer - CA San Jose
Robertson, Marilyn
Robinson & Kellar - CA Bakersfield
Robyn N. Jones-Williams Law Offices - CA Torrance
Robyn S. Hosmer Law Offices - CA Long Beach
Rocha & Schmidt
Rockers, Daniel
Rockholt, Tamera
Rockwell, Kelly & Duarte, LLP
Rockwell, Kelly, Duarte & Urstoeger
Rockwell, Kelly, Duarte & Urstoeger - CA Modesto
Rockwell, Kelly, Duarte & Urstoeger LLP
Roderick, Ginnylee
Roeder-Brannock, Carrie
Roland, Pennington & Trodden
Roll Law Group - CA Los Angeles
Romero, Anthony
Ronald M. Sangster, PLLC - MI Troy
Ronald M. Stein, Inc.
Ropers Majeski, et al. - CA Redwood City
Rose, Klein & Marias
Rose, Klein & Marias - CA Los Angeles
Rose, Klein & Marias LLP
Rose, Klein & Marias, LLP
Rosen, Mark
Rosenberg, Jeffrey
Rosenberg, Saul
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 38 of 47

Ross, Alessandra Amy Elizabeth
Ross, Jaron
Ross, Joel
Rossi Domingue Fox LLP - CA San Jose
Rovner, Robert
Rowen, Gurvey & Win
Rowshan, Kasra
RSnyder Law Firm
RSnyder Law Firm PC
Rubin (CA), Stuart
Rubin, Roy
Rucka O'Boyle Lombardo & McKenna
Rucka, O'Boyle, Lombardo & McKenna
Rucka, O'boyle, Lombardo, & McKenna
Rucker, James
Rudin, Brian
Russo Mediation and Law
Ryan Carvalho LLP - CA San Diego
Ryan D. Sutherland Law Office - CA Concord
Ryan Law Group - CA Sacramento
S. Curtis Winter Law Office - CA Folsom
Sachs, Michael
Sacino, Bertolino, & Hallissy - CA Sacramento
Sacramento Regional Transit - CA Sacramento
Saedi Law Corporation, P.C.
Safeco - CA Aliso Viejo
Safeco - CO Golden
Safeco - NY Uniondale
Safeco - WA Liberty Lake (Bodily Injury)
Safeco - WA Liberty Lake (PIP)
Safeco - WA Seattle (Bodily Injury)
Safeco Insurance - CA Los Angeles
Sage Adjusting - CA Oakland
Sage Adjusting, LLC - CA Irvine
Sage Adjusting, LLC - CA Oakland
Saheb, Shaik
Saint Martin, Manuel
Salamon, Peter
Salkeld, Parvin
Samarron & Schwartzapfel
Samuelson, Wilson & Roe - CA San Jose
San Bernardino County Employees' Retirement Association - CA San Berna
San Francisco Bay Area Rapid Transit District - CA Oakland
San Francisco Police Officers Association
San Joaquin County Counsel - CA Stockton
San Joaquin County Retirement - CA Stockton
San Luis Obispo County Pension Trust - CA San Luis Obispo
San Mateo Superior Court - CA Redwood City
Sandhu Law Group, APC - CA Sacramento
Santa Clara Valley Labor Center
Santa Clara Valley Transportation Authority - CA San Jose
Santa Cruz, Cannon & Kothary - CA San Diego
Santana & Vierra Law Offices - CA San Francisco
Santana Tcheng Vierra & Symonds
Sarrail, Castillo & Hall - CA Burlingame
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 39 of 47

Savin & Bursk
Scarlett Law Group - CA San Francisco
Schamblin, Mark
Scher, Bassett & Hames
Scher. Bassett and Hames
Scherr & Bassett - CA San Jose
Schneider & Onofry - AZ Phoenix
Schonbrun Seplow Harris & Hoffman, LLP - CA South Pasadena
Schools Insurance Authority - CA Sacramento
Schrumpf, Mark
Schuch, Douglas
Schuering, Zimmerman & Doyle - CA Sacramento
Schweitzer, Vicki
Scorza, Jason
Scribner, Steven
Secor, Perry
Secrest, Wardle, Lynch - MI Grand Rapids
Secrest, Wardle, Lynch - MI Troy
Sedgh, John
Sedgwick CMS - AK Anchorage
Sedgwick CMS - AK Anchorage (Zurich)
Sedgwick CMS - AZ Phoenix
Sedgwick CMS - CA Brea (Albertsons)(14152)
Sedgwick CMS - CA Burbank
Sedgwick CMS - CA Culver City
Sedgwick CMS - CA Encino
Sedgwick CMS - CA Encino (Dignity Health)
Sedgwick CMS - CA Glendale (CIGA)
Sedgwick CMS - CA La Habra
Sedgwick CMS - CA Lexington (Unnited Airlines)
Sedgwick CMS - CA Lexington, (14442)
Sedgwick CMS - CA Long Beach
Sedgwick CMS - CA Long Beach (14563 - Kroger)
Sedgwick CMS - CA Oakland (Kaiser) (14188)
Sedgwick CMS - CA Oakland II (14535)
Sedgwick CMS - CA Ontario
Sedgwick CMS - CA Ontario (AT&T)
Sedgwick CMS - CA Ontario (Coca Cola)(14458)
Sedgwick CMS - CA Ontario II (51350)
Sedgwick CMS - CA Ontario.
Sedgwick CMS - CA Orange
Sedgwick CMS - CA Pasadena
Sedgwick CMS - CA Rancho Cordova
Sedgwick CMS - CA Rancho Cordova (FedEx)(14421)
Sedgwick CMS - CA Rancho Cordova (Sac Office)(14154)
Sedgwick CMS - CA Rancho Cordova (Southwest Airlines)
Sedgwick CMS - CA Rancho Cordova I
Sedgwick CMS - CA Rancho Cordova II
Sedgwick CMS - CA Riverside
Sedgwick CMS - CA Riverside West
Sedgwick CMS - CA Roseville
Sedgwick CMS - CA Roseville (CIGA)
Sedgwick CMS - CA Roseville (Kohls)
Sedgwick CMS - CA Roseville (Kohl's)(14433)
Sedgwick CMS - CA Stockton (7999)
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 40 of 47

Sedgwick CMS - CA Van Nuys (1027)
Sedgwick CMS - CA Walnut Creek
Sedgwick CMS - CO Denver
Sedgwick CMS - FL Tampa
Sedgwick CMS - IL Chicago (AT&T Disability)
Sedgwick CMS - KY Lexington
Sedgwick CMS - KY Lexington (1440)
Sedgwick CMS - MI Southfield (Integrated Chrysler)
Sedgwick CMS - MN Eden Prairie
Sedgwick CMS - MN Eden Prairie (SuperValu)
Sedgwick CMS - OK Bartlesville
Sedgwick CMS (14153) - KY Lexington
Sedgwick CMS (York Risk) - CA Roseville
Sedgwick LLP - CA San Francisco
Sedgwick, LLP - CA Los Angeles
Seki, Nishimura & Watase, LLP - CA Los Angeles
Self Insured Administrators - CA Gardenia
Self Insured: Cingular Staffing - CA Fullerton
Sellar, Hazard & Lucia - CA Walnut Creek
Selman & Breitman - CA San Francisco
Selvig, Jetti Retired
Sempra Energy - CA San Diego
Sempra Utilities Southern California Gas Company - CA Los Angeles
Sequoia Insurance Company - CA Bakersfield
Serdahl, Christian
Severson & Werson - CA San Francisco
Shahin Karim Law Offices - CA Walnut Creek
Sharma, Naresh (Nick)
Sharma, Samir
Shatford Law
Shaver, Korff & Castronovo, LLP - CA Encino
Shaw, Richard
Shawn C. Moore Law Office - CA Sacramento
Shea & Coughlin
Sheibani-Rad, Shahin
Shelley & Graff
Sherman, Bret
Shields, John
Shinkarik, Michael
Shipp, Miriam
Shiva, Ramin
Shogren Ombudsperson Services - CA Riverside
Shorr, Robert
Shortz, Roger
Sidran Law Corp - CA San Ramon
Silberman & Lam, LLP
Silberman Law Office, LLP - CA Orange
Siles & Foster
Silvers, Steven
Simonian, Stephan
Sims, Lawrence & Arruti - CA Roseville
Sinel, Michael
Singer, Martha
Sinunu Bruni LLP - CA San Francisco
Sisto, Domenick
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 41 of 47

Skane Wilcox LLP - CA San Diego
Skane Wilcox LLP - CA San Francisco
Skebba, Isaac & Buechler - CA Santa Ana
Skebba, Isaac, Bishop & Henderson - CA San Francisco
Slutzker, Michael
Smith & Baltaxe, LLP
Smith & Brink - MA Braintree
Smith & Brink, P.C.
Smith & Brink, PC - MI Livonia
Smith, David G
Smith, Freed & Eberhard - OR
Smith, Freed & Eberhard - OR Portland
Smith, McDowell & Powell - CA Sacramento
Smolich & Smolich
Sobol, Samuel
Solnick, Jay
Soloway, Carol
Soma Medical Assessments - ON Thornhill (EW Company)
Sommer, Michael
Souris, Sepideh
Southern California Gas Company - CA Los Angeles
Southern California Gas Company - CA Los Angeles (60980)
Southland Claims Service - CA Garden Grove
Southwest Law Center - CA Woodlands
SP Law Group
Spalding & Spalding PC
Spalding-Dias, Cassie
Sparagna & Sparagna
Sparagna & Sparagna - CA Reseda
Sparkuhl, Alexander
Specialty Risk Services - CA Brea - INACTIVE
Spiering Law - CA Monterey
Spiering, Swartz & Kennedy - CA Monterey
Spina, William
Spinelli, Donald & Nott - CA Sacramento
Sprenkle & Georgariou, LLP
SSD Law Firm PC
Stahl, Julie
Stammer, McKnight, et al. - CA Fresno
State Farm - AZ Tempe
State Farm - FL Winter Haven
State Farm - GA Atlanta
State Farm - GA Atlanta (106171)
State Farm - NV Las Vegas (Liability)
State Farm Insurance - AZ Phoenix.
State Farm Insurance - AZ Tempe
State Farm Insurance - CA Bakersfield (25002)
State Farm Insurance - CA Bakersfield (52280)
State Farm Insurance - CA Emeryville
State Farm Insurance - CA San Jose
State Farm Insurance - GA Atlanta
State Farm Insurance Company - AZ Phoenix (State Farm Insurance Company)
State Farm Insurance Company - MI Kalamazoo
State Farm Insurance Company - TX Dallas
State Fund - CA Commerce
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 42 of 47

State Fund - CA Riverside
State Fund - CA Rohnert Park
State Fund - CA Sacramento (Gateway Oaks Drive)
State Fund - CA Stockton
State Fund - CA Suisun City
State of Alaska DWC - AK Juneau
State of Hawaii Education Department - HI Honolulu
Stawicki Anderson & Sinclair Law Offices - CA Fair Oaks
Steensland, Ronald
Stelzner, F. Griffin
Stenquist, Philip
Stephen A. Mason Law Offices - CA Davis
Sterling, Sean
Steven M. Heller Law Offices - CA Sacramento
Stolinsky, Stefanie
Stoll, Nussbaum & Polakov
Stone & Associates - CA Walnut Creek
Stone Dean LLP - CA Woodland Hills
Stoner, Andrew
Stoody, James
Stotland, Randy
Stout & Kaufman APLC
Stout & Kaufman, APLC
Stratman, Schwartz & Williams-Abrego - CA Fresno
Stratman, Schwartz & Williams-Abrego - CA Los Angeles
Stratman, Schwartz & Williams-Abrego - CA Oakland
Stratman, Schwartz & Williams-Abrego - CA Rancho Cordova
Stratman, Schwartz & Williams-Abrego - CA San Bernardino
Stratman, Schwartz & Williams-Abrego - CA San Diego
Stratman, Schwartz & Williams-Abrego - CA San Jose
Stratman, Schwartz & Williams-Abrego - CA Santa Ana
Stratman, Schwartz & Williams-Abrego - CA Santa Rosa
Stratman, Schwartz & Williams-Abrego - CA Ventura
Straus Meyers, LLP - CA San Diego
Straussner & Sherman
Strong & Hanni - UT Salt Lake City
Strong & Hanni - UT Sandy
Strong, Barbara
Sturtz, Howard
Subotnick, Steven
Sue Ann Eckell Law Office - PA Philadelphia
Superior Risk Management, Inc. - CA Pleasanton
Surmaitis Law - CA Daly City
Sutkin, Howard
Sylvia Lopez Law Offices - CA Bakersfield
Tahernia, A. David
Tajbakhsh, Sharareh
Talens, Kathleen
Tapper, Edward
Taren, Robert
Tate & Associates - CA Berkeley
Tatro, Todd
Taubman, Martin
Tawfique, Araz
Taylor, III, Glenhall
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 43 of 47

Taylor, J. Bradley
Ted M. Cabral Law office (Other) - CA Modesto
Ted M. Cabral Law office (San Joaquin County) - CA Modesto
Telleria, Telleria & Levy
Templeton, Debra
Terrell Law - CA Lakeview Terrace
Testan Law APC. - CA Westlake Village
Tharpe & Howell - CA Sherman Oaks
The Arns Law Firm
The Barnes Firm - CA Oakland
The Biernat Law Group - CA Burlingame
THE BLACKMAN LAW FIRM
The Boccardo Law Firm
The Carlo Law Group
The Clayton Perry Law Office For Injured Workers, APC.
The Compensation Law Center
The Dominguez Firm
The Hanover Law Group - MA Worcester
The Hanover Law Group - MI Southfield
The Hanover Law Office - CA Glendale
The Hartford - AZ Phoenix
The Hartford - CA Rancho Cordova (WWCCC)
The Hartford - CA Sacramento (WWCCC)
The Hartford - CT Windsor (AMC)
The Hartford - KY Lexington
The Hong Law Firm
The Jacobson Law Group
The Law Office of Alice A. Strombom
The Law Office of Arash Khorsandi
The Law Office of Elena Medina Torres
The Law Office of Fernando Hidalgo
The Law Office of Matthew A. Verduzco
The Law Offices of Brian C. Ito, PC
The Law Offices of Donald A. Cocquyt
The Law Offices of Gerald D. Brody
The Law Offices of Jacobson & Assoc, APC
The Law Offices of John G. Kiwan
The Law Offices of Lemuel Makupson
The Law Offices of Mehlhop & Vogt
The Law Offices of S. Curtis Winter, PC
The Monge Law Firm
The Morris Law Group
The Myers Law Group, APC
The Rondeau Law Firm
The Safarian Firm - CA La Crescenta
Thenell Law Group
Thomas B. Brown Law Office - CA Auburn
Thomas Burns Law Office - CA San Francisco
THOMAS EMPLOYMENT LAW GROUP, INC.
Thompson & Colegate, LLP - CA Riverside
Thompson Coe & O’Meara, L.L.P. - CA Los Angeles
Thompson, Brent
Timmons Owen Jansen & Tichy Inc.
Timmons, Owen, Jansen & Tichy Inc.
Tiza Serrano Thompson & Associates - CA Sacramento
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 44 of 47

Tom Takenouchi Law Office - CA Pasadena
Tomassian, Pimentel and Shapazian - CA Fresno
Toohey, Thomas
Torkan & Farzinpour
Torrico, Alberto Legislative Advocate
Toschi, Collins & Doyle - CA Pleasanton
Tower Group Companies - CA Irvine (948154)
Tower Group Companies - CA Irvine (948154) II
Tracey Lazarus Law Office - CA Irvine
Trask, Douglas
Traub Lieberman Straus & Shrewsberry - CA Los Angeles
Travelers - CA Diamond Bar
Travelers - CA Sacramento (115439)
Travelers - CA Sacramento (PI Cases Only)
Travelers - CA Walnut Creek
Travelers - CO Denver
Travelers - GA Alpharetta
Travelers - MN St. Paul
Travelers - NY Buffalo
Travelers - NY Melville
Travelers - OR Portland (PIP)
Travelers - VA Richmond - VA Richmond
Travelers Companies, Inc - TX Dallas
Tribal First - CA San Diego
Tribal First - WA Lacey
TRIBUIANO & YAMADA, LLP
Tristar Risk Management - CA Glendale
Tristar Risk Management - CA Los Angeles
Tristar Risk Management - CA Orange
Tristar Risk Management - CA Rancho Cordova
Tristar Risk Management - CA Signal Hill
Tristar Risk Management - IA Clinton
Tristar Risk Management (City of Los Angeles) - CA Glendale
Tristar Risk Management (KS Industries) - IA Clinton
Tristar Risk Management (Shell Oil Company) - IA Clinton
Tsadok, Jacob
Tseng, Michael
Tsou, Paul
Tulare County Employees' Retirement Association - CA Visalia
Tusan, Thomas
Twomey, Howard
Tyson & Mendes - CA Los Angeles
Tyson & Mendes - CA San Rafael
U.S. Department of Labor - Work Comp Division - WA Seattle
Ufkes & Bright, Attorneys at Law
Uninsured Employers Benefit - CA Los Angeles
United Law Center - CA Roseville
Uraine, Shawn
Uriarte & Carr, LLP
US Attorney Office - CA San Francisco
US Department of Labor - District 14 SEA
USAA Insurance
USAA Insurance - AZ Phoenix
Vadera, Sumeet
Valdez & Valdez, A Professional Corporation
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 45 of 47

Valenzuela, Cynthia
Vally-Mahomed, Zain
Valone III, Frank
Valone, Lindsey
Van De Poel, Levy, Allen & Arneal, LLP - CA San Francisco
Van De Poel, Levy, et al. - CA Walnut Creek
Van Der Reis, William
Van Gaasbeek, J Kyle
Vandeveer & Garzia - MI Troy
Veatch Carlson, LLP - CA Los Angeles
Verpukhovskiy, Yuriy
Vickers Sanchez, Aimee
Victor O. Moses Law Office - CA Inglewood
Vidaurri, Lyde, Rodriguez & Haynes, LLP - TX Edinburg
Vivian Shultz Law Office (Others) - CA San Diego
Vivian Shultz Law Office (San Joaquin) - CA San Diego
Vo, Quang
Vogl Meredith Burke LLP - CA San Francisco
Vondra & Hanna
W.G. Watson Jr. - CA Eureka
Wachtel Law
Wada, Tomoko
Wagner & Isert-Kott - CA Concord
Wagner Jones Kopfman & Artenian LLP - CA Fresno
Wagner, Lisa
Waldman, David
Walker, Hamilton & Koenig - CA San Francisco
Walmart Sams Club Claims Management, Inc - KY Lexington
Walsworth, Franklin, Bevins & McCall - CA Orange (Guard Staff Counsel)
Walter, John
Walters & Zinn
Wang, Eric
Wang, Jane
Wang, Linda
Watson, Gary
Watson, Timothy
Wawanesa Insurance - CA San Diego
Wax & Wax
Weber, A. Alan
Weber, Robert
Weiner, Barry
Weiss, Jacquelyn
Wells Law
Wells Law, APC - CA Trinidad
Weltin, Streb & Weltin
Weltin, Streb & Weltin, LLP
Wendy Moseley Professional Law Corp.
Wesierski & Zurek - CA Lake Forest
Wesierski & Zurek LLP - CA Pasadena
West, Borges & Rosa, LLP - CA Newport Beach
Weston, Herzog, LLP - CA Glendale
Whalen, Wayne
Wheeler & Beaton
Whiting & Cotter
Whiting & Cotter LLP - CA Santa Ana
         Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 46 of 47

Whiting & Cotter, LLP
Whitman, Gregory
Wild, Carey & Fife - CA San Francisco
Wild, Carter & Tipton
Wilkins, Drolshagen & Czeshinski - CA Fresno
Willat, David
William Hendricks, P.C - CA Mission Hills
William Kropach Law Offices - CA Encino
William Wright Law Office - CA Sacramento
Williams, Beck & Forbes
Williams, Don
Williams, Pinelli & Cullen - CA San Jose
Williamson, Denise
Wilshire Law Firm
Wilson & Wisler, LLP
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP - CA Los Angeles
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP - CA San Diego
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP - CA San Francisco
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP - NV Las Vegas
Winet, Patrick, Gayer, Creighton & Hanes - CA Palm Springs
Winet, Patrick, Gayer, Creighton & Hanes. - CA Vista
Winner's Circle Law, Inc.
Winternitz, Jr., William
Wixen, Brad
Wobrock, Jesse
Wolf & O'Connor Law Offices - CA Woodland Hills
Wolf, O'Connor & Myers Law Offices - CA Woodland Hills
Wolfe & Wyman - CA Irvine
Wolfe & Wyman - CA Sacramento
Wolfe & Wyman - CA Walnut Creek
Wolfson, Nikolaj
Wood, Smith, Henning & Berman LLP - CA Concord
Wood, Smith, Henning & Berman LLP - CA Fresno
Wood, Smith, Henning & Berman LLP - CA Glendale
Wood, Smith, Henning & Berman LLP - CA Los Angeles
Wood, Smith, Henning & Berman LLP - CA San Diego
Wood, Smith, Henning & Berman, LLP - CA Thousand Oaks
Woodruff Spradlin & Smart - CA Costa Mesa
Work Injury Law Center
Workers Comp Legal Center
Workers' Compensation Law Center
Workers' Compensation Lawyer, Inc.
Workers' Compensation Southern California
Wornian, Larry
Woythaler, Julius
Wright & Falls
Wu Hsieh, Julie
Wyman & Hegwer - CA San Francisco
Wynn, Marina
XChanging - CA Sacramento - INACTIVE
Xeller, Charles
Yao, Jeffrey
Yarisaied, Shahab
Yee and Associates - CA Pasadena
Yee, Gordon
          Case 2:20-cv-00920-KJM-DB Document 138 Filed 03/25/21 Page 47 of 47

Yempuku & McNamara - CA Sacramento
Yinger, Kent
Yoka & Smith - CA Los Angeles
Yokoo, Teiriki
York - NY New York
York Risk Services Group - CA PI Cases
York Risk Services Group - OH Columbus
York Risk Services Group, Inc. - CA Roseville
York RSG - CA Roseville
Young, Rosabel
Yousefi, Keyvan
Yturri Rose, LLP
Zaidi, Ali
Zaragoza, Ignacio
Zardouz, Shawn
Zareh, Negeendokht
Zausmer, P.C. - MI Farmington Hills
Zenith - CA Roseville PI Cases
Zenith - CA Sacramento
Zickuhr, Keri
Zimmer & Melton - CA Bakersfield
Zimmerman, Lance
Zimmerman, Terry
Zurich - CA Rancho Cordova
Zurich - CA San Francisco
Zurich - CA Woodland Hills
Zwerin, Marvin
